UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09891 Dreyfus Opportunity Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/2010 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for this series, as appropriate. DREYFUS OPPORTUNITY FUNDS - DREYFUS GLOBAL SUSTAINABILITY FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Sustainability Fund January 31, 2010 (Unaudited) Common Stocks98.0% Shares Value ($) Australia3.3% BHP Billiton GPT Group Rio Tinto Canada5.7% Bank of Nova Scotia Cenovus Energy EnCana Royal Bank of Canada TELUS Finland1.1% Fortum France5.9% AXA Cie Generale d'Optique Essilor International Sanofi-Aventis Technip Unibail-Rodamco Germany5.0% Allianz BASF Muenchener Rueckversicherungs Puma Greece1.1% Coca-Cola Hellenic Bottling Italy4.0% ENI Telecom Italia Terna Rete Elettrica Nazionale 20,011 80,569 UniCredit 9,855 a 27,443 Japan9.2% Denso 2,800 82,138 Mitsubishi 5,100 122,610 Nomura Holdings 14,600 109,264 Rohm 1,200 80,462 Sumitomo 9,500 106,715 Toyota Motor 2,500 95,873 Trend Micro 2,000 74,584 Netherlands3.8% Akzo Nobel 1,300 77,633 ING Groep 6,430 a 60,437 Royal Dutch Shell, Cl. A 5,041 141,150 Norway1.3% Statoil ASA 4,100 Portugal.4% Energias de Portugal 6,580 Spain7.9% Abertis Infraestructuras 524 10,631 ACS Actividades de Construccion y Servicios 1,803 84,658 Banco Bilbao Vizcaya Argentaria 1,274 19,356 Banco Santander 12,043 169,679 Enagas 3,503 72,730 Fomento de Construcciones y Contratas 1,875 71,706 Telefonica 5,978 143,592 Switzerland5.9% Credit Suisse Group 2,100 91,026 Nestle 1,900 89,907 Novartis 1,883 100,854 Roche Holding 376 63,148 Swisscom 226 82,205 United Kingdom18.6% Anglo American 2,280 a 82,727 AstraZeneca 1,297 60,300 Aviva 12,123 74,899 Barclays 5,314 22,758 BP 15,235 142,581 British Land 9,397 65,133 Compass Group 12,512 85,081 GlaxoSmithKline 8,561 166,663 HSBC Holdings 3,943 42,260 Investec 10,600 71,425 Ladbrokes 25,600 63,686 Legal & General Group 55,596 66,660 Rio Tinto 2,710 130,034 Schroders 2,052 40,624 Shaftesbury 9,808 59,120 Unilever 3,841 117,145 United Utilities Group 7,699 65,909 United States24.8% 3M 800 64,392 Baxter International 2,000 115,180 Cisco Systems 3,000 a 67,410 Coca-Cola 3,200 173,600 Colgate-Palmolive 500 40,015 Cummins 1,800 81,288 El Paso 8,700 88,305 Hewlett-Packard 1,000 47,070 Humana 2,100 a 102,102 Intel 6,100 118,340 International Business Machines 1,600 195,824 Kimberly-Clark 1,600 95,024 Kraft Foods, Cl. A 4,100 113,406 McDonald's 2,200 137,346 MeadWestvaco 3,100 74,617 Praxair 1,200 90,384 Quest Diagnostics 1,400 77,938 UnitedHealth Group 3,800 125,400 Total Investments (cost $6,402,075) 98.0% Cash and Receivables (Net) 2.0% Net Assets 100.0% a Non-income producing security. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $6,402,075. Net unrealized appreciation on investments was $738,610 of which $847,667 related to appreciated investment securities and $109,057 related to depreciated investment securities. 100-463-63 1/31/2010 Various inputs are used in determining the value of the fund's investments relating to fair value measurements These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,807,641 - - Equity Securities - Foreign+ 339,291 4,993,753 - + See Statement of Investments for country classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended January 31, 2010.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Opportunity Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2010 By: /s/ James Windels James Windels Treasurer Date: March 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
